 


109 HR 1367 IH: To amend title 11 of the United States Code to protecting the labor rights of current and former employees of coal industry employers that are debtors under such title.
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1367 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Boucher (for himself, Mr. Costello, Mr. Rahall, and Mr. Strickland) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend title 11 of the United States Code to protecting the labor rights of current and former employees of coal industry employers that are debtors under such title. 
 
 
1.Findings; sense of the Congress 
(a)FindingsThe Congress finds the following: 
(1)The workers who mine American coal have fueled nearly 2 centuries of industrial development, and are crucial to the Nation’s economic well-being. 
(2)The Federal Government has had a central role with regard to both the coal industry and the health and welfare of coal miners. Both the Congress and the executive branch have frequently intervened in the coal industry to protect the interests of both coal miners and the industry itself. For example— 
(A)the Congress enacted legislation— 
(i)regulating the coal industry to protect the health and safety of coal miners; and 
(ii)guaranteeing health care for coal miners and their families, and providing benefits to victims of black lung disease; and  
(B)the Executive Branch has seized the Nation’s coal mines for the purpose of negotiating a collective bargaining agreement on the mine owners’ behalf, has otherwise frequently intervened in collective bargaining in the coal industry, and has created numerous panels and commissions to study problems and issues unique to coal mining communities and the coal Industry. 
(3)Because coal is an abundant domestic resource, a strong coal industry serves to reduce American dependence upon foreign oil and is vital both to commerce and to the defense of the United States. 
(4)As the result of the abuse of the provisions of bankruptcy law, certain coal industry employers have been able to gain unfair advantages over their competitors, primarily at the expense of their employees. 
(b)Sense of the Congress It is the sense of the Congress that the abuse of the provisions of bankruptcy law by certain coal industry employers is damaging to the economic health of the United States, as well as to the employees who are directly harmed by such legal abuses.  
2.Amendments to title 11 of the United States CodeTitle 11 of the United States Code is amended— 
(1)in section 101 by inserting after paragraph (5) the following: 
 
(5A)Coal industry employerThe term coal industry employer means an employer in the coal industry, and all members of the employer’s controlled group of corporations and all trades and businesses under common control (within the meaning of sections 52(a) and 52(b) of the Internal Revenue Code of 1986). 
(5B)Covered facility of a coal industry employerThe term covered facility of a coal industry employer means any facility owned or operated by a coal industry employer that is involved in the production, processing, or transportation of coal.; 
(2)in section 363 by adding at the end the following: 
 
(p)Notwithstanding subsection (f), a covered facility of a debtor that is coal industry employer that is sold by the trustee shall remain subject to the labor rights of the current and former employees of the debtor. For purposes of this subsection, the term labor rights means— 
(1)if the employees at a covered facility of a coal industry employer to be sold are covered under the terms of a current collective bargaining agreement (other than an agreement that has been rejected pursuant to the terms of sections 365 or 1113), the obligations of the debtor arising under that agreement or under the National Labor Relations Act; or 
(2)if the employees at a covered facility of a coal industry employer to be sold are represented by a labor organization but are not covered under the terms of an current collective bargaining agreement, the obligations of the debtor arising under the National Labor Relations Act.Furthermore, in the case of the sale of a covered facility of a coal industry employer at which employees are represented by a labor organization, such labor organization shall be conclusively presumed to enjoy majority support for a period of 1 year from the date of such sale, or such longer period as required by applicable nonbankruptcy law.; 
(3)in section 1113 by adding at the end the following: 
 
(g) 
(1)Notwithstanding any other provision of this section, no application for the rejection of a collective bargaining agreement between a coal industry employer relating to a covered facility of such coal industry employer shall be approved unless the following additional conditions are met: 
(A)The information provided pursuant to subsection (b)(1)(B) has been personally verified by the principal officers (including the principal executive officer and principal financial officer) of the debtor under penalty of perjury. 
(B)As soon as practicable after the filing of an application under this section, the Secretary of Labor shall submit a list of five disinterested individuals who are qualified and willing to serve as trustees in the case. The United States trustee shall appoint one of such individuals to serve as trustee in the case. 
(C)The court finds that the executive management of the debtor has not received any wage increases or bonuses during the period that the case is pending under this title, or within the year preceding the filing of the petition, or that any such wage increases or bonuses have been disgorged and refunded to the debtor. 
(D)The court finds that the proposal made pursuant to subsection (b)(1)(A)— 
(i)does not purport to relieve the debtor, or the purchaser of a covered facility of a coal industry employer, from any obligations otherwise arising under the National Labor Relations Act; 
(ii)provides that the purchaser of any facility owned by the debtor is to be considered a successor under the National Labor Relations Act; 
(iii)does not abridge labor rights, as defined in section 363(p); and 
(iv)provides that existing employees retain all noneconomic employment rights provided under the terms of the collective bargaining agreement (including the right to not be terminated without cause and any recall rights following a layoff), both with regard to the debtor and the purchaser of a covered facility of a coal industry employer. 
(2)Any obligations arising under the terms of a collective bargaining agreement prior to the entry of relief under this section shall be secured by a lien on all of the assets of the debtor.; and 
(4)in section 1114 by adding the following at the end: 
 
(m)If the court enters an order approving an application for the modification of retiree benefits owed by a coal industry employer relating to a covered facility of such coal industry employer, all members of the debtor’s controlled group of corporations and all trades and businesses under common control (within the meaning of sections 52(a) and 52(b) of the Internal Revenue Code of 1986) shall be jointly and severally liable for all damages arising as the result of the entry of such order, and all such claims shall be entitled to priority pursuant to section 507(a)(1).. 
3.Effective date and application of amendmentsThis Act and the amendments made by this Act shall take effect on the date of the enactment of this Act, and shall apply with respect to cases commenced under title 11 of the United States Code before, on, or after such date. 
 
